       Case 2:20-cr-00020-KS-MTP Document 38 Filed 05/25/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:20-CR-20-KS-MTP

ROBERT EARL TWILLIE, JR.



                                        ORDER

      On May 13, 2021, the Court sentenced Defendant to 100 months of

imprisonment followed by 5 years of supervised release. This sentence varied

downward from the guidelines, as the applicable guideline range was 108 to 135

months of imprisonment.

      On May 19, 2021, Defendant filed a Motion to Correct or Reduce [36] his

sentence. Therein, Defendant noted that the Government agreed to recommend that

he be sentenced in the lower half of the applicable guideline range as computed by

the Court. However, Defendant asserted that the “government completed and

submitted to the court a Pre-Sentencing Investigation Report” that did not mention

the   agreed    recommendation.      Defendant     argues   that    the   Government’s

recommendation should have resulted in a sentence lower than he received.

Defendant only identified one alleged error in the Court’s calculation of the

sentencing guidelines; he contends that he is eligible for the “safety valve” for federal

mandatory minimum sentences.

      First, the Court notes that the United States Attorney’s Office does not
      Case 2:20-cr-00020-KS-MTP Document 38 Filed 05/25/21 Page 2 of 3




complete the Presentence Investigation Report. Rather, the United States Probation

Service compiles the PSR. The Court also notes that Defendant did not object to the

PSR at sentencing.

      Second, the Government did, in fact, fulfill its obligation under the plea

agreement by making a recommendation at sentencing that Defendant receive a

sentence in the lower half of the applicable guideline range as calculated by the Court.

The Government’s attorney specifically referred to the recommendation in the plea

supplement filed under seal.

      Third,   the    Court    actually   went   further   than    the   Government’s

recommendation and varied downward from the applicable guideline range.

      Fourth, Defendant has the burden of demonstrating that he is eligible for the

safety-valve adjustment. United States v. McCrimmon, 443 F.3d 454, 457 (5th Cir.

2006). He made no safety-valve argument at sentencing, and he has not carried his

burden here. The Court found at sentencing that Defendant possessed a firearm in

connection with the offense, and added two levels accordingly. See U.S.S.G. §

2D1.1(b)(1). Defendant did not object to this two-level enhancement at sentencing,

and he did not object to the factual finding that he possessed a firearm in connection

with the offense. Therefore, having possessed a firearm in connection with the

offense, he is ineligible for the safety-valve adjustment. See 18 U.S.C. § 3553(f)(2);

U.S.S.G. § 5C1.2(a)(2).

      Finally, to the extent it has committed any error in the calculation of the


                                           2
      Case 2:20-cr-00020-KS-MTP Document 38 Filed 05/25/21 Page 3 of 3




guidelines, the Court finds that it would have imposed the same sentence based on

Defendant’s characteristics and the circumstances and nature of the offense.

      For all these reasons, the Court denies Defendant’s Motion to Correct or

Reduce Sentence [36].

      SO ORDERED AND ADJUDGED this 25th day of May, 2021.

                                                  /s/
                                                    Keith Starrett
                                                            KEITH STARRETT
                                             UNITED STATES DISTRICT JUDGE




                                         3
